FILED
                            NOT FOR PUBLICATION                             JUN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10684

               Plaintiff - Appellee,             D.C. No. 4:13-cr-00973-RCC

  v.
                                                 MEMORANDUM*
SERGIO MONTES-RAMIREZ, a.k.a.
Sergio Ramirez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Linda R. Reade, District Judge, Presiding**

                             Submitted June 25, 2014***

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Sergio Montes-Ramirez appeals from the district court’s judgment and

challenges the 12-month sentence imposed following his guilty-plea conviction for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              The Honorable Linda R. Reade, Chief Judge for the Northern District
of Iowa, sitting by designation.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Montes-Ramirez contends that the district court procedurally erred by basing

his sentence on the clearly erroneous factual determination that his prior conviction

was a sexual offense. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The record reflects

that the court expressly declined to characterize Montes-Ramirez’s prior crime as a

sexual offense and imposed the sentence on the basis of Montes-Ramirez’s

criminal and immigration history.

      AFFIRMED.




                                          2                                   13-10684